Title: Contested Election, [11 February] 1796
From: Madison, James
To: 


[11 February 1796]

   
   On 8 December 1795 Matthew Lyon petitioned the House, protesting the election of Israel Smith (Vermont). The petition was referred to the Committee of Elections, which returned to the House on 27 January 1796 a report in favor of Smith. Debate began 11 February on whether to recommit the report to allow Lyon to present further evidence on behalf of his petition (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 128, 269, 315–18).


Mr. Madison observed that it seemed to be supposed that they must either decide for the petitioner or against him. But the house might determine the business in this way, viz. that the evidence before it was not sufficient, and give further time for fresh testimony to be brought in, if the petitioner chose to proceed in his complaint. In acting thus, says he, we shall leave a door open to the petitioner, without volunteering ourselves to gain evidence. If the report was re-committed this might be done.
